Order unanimously modified by denying the motion as to all items except items 2, 6, 7, 8, 9, 10 and 12, and the matters specified in items 1, 3, 4, 5, 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 of the demand should be granted, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Bill of particulars to be served within ten days after service of a copy of the order to be entered hereon. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.